Citation Nr: 0922312	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), anxiety, 
bipolar disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1969.  He had subsequent service with the National Guard from 
May 1972 to May 1986, and with the Reserves.  However, dates 
of active duty, active duty for training, and inactive duty 
for training have not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was last before the Board in February 2006, when 
it was remanded for further development.  As outlined below, 
further development is necessary.  

The Board notes that the Veteran initially filed a claim for 
service connection of PTSD.  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that a claim for 
service connection for PTSD may encompass claims for service 
connection of any mental disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes 
and the information the claimant submits or that the 
secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of record 
shows diagnosis of PTSD, anxiety, bipolar disorder and major 
depressive disorder and that the Veteran seeks compensation 
for the symptomatology associated therewith.  Accordingly, 
the claim has been recharacterized as stated above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that the Veteran's National 
Guard and Reserve records have not been associated with the 
claims file.  VA is under a duty to obtain records in the 
custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  Accordingly, VA must attempt to obtain these 
records.

Along these lines, the Board also notes that in October 2008 
the AMC attempted to obtain deck logs for the USS Ranger 
(CVA-61) from the National Archives for the period of July 1, 
1967, to July 31, 1967, but that the National Archives 
responded in November 2008 that it needed further detail to 
conduct a search.  In a transmission dated in February 2009, 
the AMC provided the National Archives with further detail 
and in April 2009 the AMC made a Formal Finding of 
Unavailability of these records.  Yet, no negative response 
from the National Archives in regards to this transmission 
appears in the record.  Accordingly, further development is 
necessary in this regard and a negative response is required 
if these records are unavailable from the National Archives.  
Id.  

A review of the Veteran's personnel record shows that he 
served on Board the USS Ranger (CVA-61) from roughly March 
1967 to October 1969.  The AMC should attempt to obtain 
information regarding the Veteran's claimed stressors, i.e. 
witnessing plane crashes and other traumatic events, from the 
appropriate Service Department, including Carrier Air Wing 
Two (CVW-2), which was affiliated with the USS-Ranger (CVA-
61) during the period of the Veteran's service on this ship.  
Specifically, the AMC/RO should attempt to document all such 
incidents that occurred during the relevant period.  Id.  

A review of the Veteran's DD Form 214 shows that he was 
awarded the Armed Forces Expeditionary Medal (Korea) as well 
as the Meritorious Unit Commendation Ribbon.  Upon remand, 
the AMC/RO should attempt to obtain additional personnel 
records, including any citations that the Veteran received.  
Id. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure all appropriate VCAA notice is 
provided to the Veteran.  In particular, 
do the following:

a)  Provide the appellant notice of how VA 
determines effective dates as outlined by 
the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006);

b)  Explain how service connection may be 
established for injuries and diseases 
sustained on reserve and National Guard 
duty; and

c)  Advise the Veteran that he may submit 
buddy statements or lay statements of 
witnesses who may have observed his 
claimed stressors in order to corroborate 
them.

2.  Ask the Veteran to provide as specific 
dates as possible for his claimed 
stressors, and to provide as much 
information about his stressors as 
possible including, but not limited, to 
information such as the type of aircraft 
involved in the mishaps and the units to 
which the aircraft belonged, and the units 
to which the pilots or other injured or 
deceased service members belonged.  Inform 
the Veteran that it is important he be as 
specific as possible to facilitate a 
search of records to find the information 
necessary to corroborate his stressors.

3.  Verify the Veteran's periods of active 
service, active duty for training, and 
inactive duty for training with respect to 
his National Guard and Reserve service.  
Request assistance from the State Adjutant 
General's Office and the Service 
Department where necessary, including 
obtaining copies of orders and obtaining 
pay records from the appropriate state 
agency and/or the Defense Finance 
Accounting System.  Attempt to obtain any 
records, including personnel and treatment 
records, associated with the Veteran's 
National Guard and Reserve duty and 
associate them with the claims file. 

Perform any and all follow-up as 
necessary, and document negative results.

4.  Obtain the Veteran's entire service 
personnel file, to include copies of any 
and all orders, administrative actions, 
evaluation reports, and citations.  In 
particular, obtain the citation for the 
Meritorious Unit Commendation Ribbon.  

5.  Obtain the deck logs for the USS 
Ranger (CVA-61).  Use the time periods 
provided by the Veteran for the specific 
stressors he is claiming.  In absence of 
information from the Veteran, request the 
records for March 1967 to October 1969.  
Request assistance from the National 
Personnel Records Center, the National 
Archives, the Navy Historical Center, and 
the Service Department as appropriate.  
This request should contain the details of 
the previous request dated February 12, 
2009.

Perform any and all follow-up as 
necessary, and document negative results.

6.  Obtain the Operation Reports/Lessons 
Learned and any other mishap or incident 
reports from Carrier Air Wing Two (CVW-2), 
and any other unit the Veteran identifies 
as having lost aircraft or personnel for 
the time periods he identifies.  In 
absence of information from the Veteran, 
obtain such data for Carrier Air Wing Two 
(CVW-2) from September 1967 to October 
1969.  Request assistance from the Service 
Department if necessary.

Perform any and all follow-up as 
necessary, and document negative results.

7.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim.  If this claim remains 
denied, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

